Citation Nr: 1011956	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability 
with bilateral leg involvement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
September 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts he has a low back disability due to 
service.  

The evidence of record, pertaining to the low back begins 
with private medical records, dating to 1988, leaving a gap 
of 43 years since the Veteran was discharged from the Navy in 
1945. 

In statements in February 2007 and in January 2010, the 
Veteran identified VA records, pertinent to the claim.  At 
his hearing in December 2009, he stated that he was on Social 
Security, and it is not clear whether it is because of 
disability.  He also referred to treatment by private health-
care providers.  None of the identified records have been 
obtained. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal agency unless the records 
sought do not exist or that a follow-up request for the 
records would be futile.  VA will also make as many requests 
as necessary for relevant records from a Federal agency 
unless the records sought do not exist or that further 
efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's service 
personnel records.  If the records do 
not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Request the in-patient records for 
January 1947 from the VA hospital in 
Baltimore, Maryland, and for admission 
in 1943 or 1944 from the VA hospital in 
New Orleans, Louisiana.  If the records 
do not exist or further efforts to 
obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3.  Obtain records from the Social 
Security Administration.  If the 
records do not exist or further efforts 
to obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

4.  Ask the Veteran to either identify 
or to submit private medical records 
before 1988 or authorize VA to obtain 
any records he identifies. 

5.  If the additional evidence 
establishes a back injury in service or 
suggests continuity of symptomatology 
of back pain since service, afford the 
Veteran a VA examination to determine 
whether it is at least as likely as not 
that that the Veteran's current back 
disability, including myelogram-induce 
arachnoiditis and lower extremity 
weakness (private medical records from 
1988) or lumbar arthritis and disc 
disease (by MRI in 1997) are related to 
either the established injury in 
service or credible evidence of 
continuity of symptomatology. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of as it is to 
find against it.

The claims folder must be made 
available to the examiner for review.

6.  After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



